Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
 Claims 1-11, 13, 15, 17, and 22 are pending.  Claims 1-10 are withdrawn from consideration.
Response to Amendment
	The previous rejection of claims 11 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Pavinatto et al. (Applied Surface Science 458 (2018) 431–437) is maintained in view of applicant’s amendment.
	The previous rejection of claims 11 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Iskandar et al. (Mater. Res. Express 6 (2019) 025514, pages 1-10) is maintained in view of applicant’s amendment.
The previous rejection of claims Chen et al. (Journal of Macromolecular Science Part B: Physics, 54: 481–491, 2015) is maintained in view of applicant’s amendment.
The previous rejection of claims 11, 13, 15, and 17 under 35 U.S.C. 103 as being unpatentable over Pavinatto et al. (Applied Surface Science 458 (2018) 431–437) is maintained in view of applicant’s amendment.
The previous rejection of claims 11, 13, 15, 17 and 22 under 35 U.S.C. 103 as being unpatentable over Iskandar et al. (Mater. Res. Express 6 (2019) 025514, pages 1-10) is maintained in view of applicant’s amendment.
The previous rejection of claims 11, 13, 15, 17 and 22 under 35 U.S.C. 103 as being unpatentable over Chen et al. (Journal of Macromolecular Science Part B: Physics, 54: 481–491, 2015) is maintained in view of applicant’s amendment.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavinatto et al. (Applied Surface Science 458 (2018) 431–437).
Pavinatto discloses a solution comprising reduced graphene oxide (rGO), which is produced by chemical reduction of graphene oxide (GO) in the presence of Poly(vinylpyrrolidone) (63mg PVP) and ascorbic acid (1.4mg AA) in ethanol (page 432, Experimental section).  Pavinatto also discloses that the rGO was then mixed with PVP in ethanol to give a final composition of mixed 4% PVP and 0.035% rGO nanofibers (w/v).
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951).
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iskandar et al. (Mater. Res. Express 6 (2019) 025514, pages 1-10).
Iskandar discloses polyvinylpyrrolidone sulfur/reduced graphene oxide (S/rGO@PVP) composite, which is produced by chemical reduction of graphene oxide (GO) in the presence of Poly(vinylpyrrolidone) (PVP) and L-ascorbic acid (AA) (page 2, Experimental procedure). 
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Journal of Macromolecular Science Part B: Physics, 54: 481–491, 2015).
Chen discloses poly(vinyl pyrrolidone) (PVP)/reduced graphene oxide (RGO) composites, which were synthesized by reducing graphene oxide in the PVP solution using reducing agent hydrazine (pages 482-483, Experimental).  
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (J Mater Sci (2011) 46:1316–1321).
Yoon discloses a solution of graphene/PVP, which is produced by the following method: 100 mg of PVP was simply mixed with aqueous GO solution (2 mg in 15 mL of deionized water). To reduce GO into chemically reduced graphene, hydrazine monohydrate (30% aqueous solution, 4 drops) was added into the mixture and temperature was maintained at 80oC for 24 h. The GO solution with initially bright brown color is getting darker in the progress of reduction to graphene solution. (page 1318, Experimental procedure). 
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).
Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (J. Phys. Chem. B 2013, 117, 5606−5613).
Wang discloses a solution of graphene/PVP (PVP wrapped RGO), which is produced by the following method: 2 g of 2.25 wt % GO water solution was diluted with DI water into 150 mL, followed by the addition of 0.7 g of PVP (MW = 8000) and stirring for over 12 h at room temperature. After that, 60 μL of N2H4 (64−65%) and 0.7 mL of NH4OH were added and vigorously stirred for 3 min. The mixture then was transferred to the oil bath and stirred at 95 °C for 2 h. The black color dispersion was centrifuged at 12 000 rpm for 40 min three times and dissolved in DI water; the final concentration is about 6.22 mg/mL (page 1318, Experimental procedure). 
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).
Claim Rejections - 35 USC § 103
Claims 11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pavinatto et al. (Applied Surface Science 458 (2018) 431–437).
Pavinatto discloses a solution comprising reduced graphene oxide (rGO), which is produced by chemical reduction of graphene oxide (GO) in the presence of Poly(vinylpyrrolidone) (63mg PVP) and ascorbic acid (1.4mg AA) in ethanol (page 432, Experimental section).  Pavinatto also discloses that the rGO was then mixed with PVP in ethanol to give a final composition of mixed 4% PVP and 0.035% rGO nanofibers (w/v).  In the event that the disclosure of Pavinatto is insufficient to anticipate the claims, it would have nonetheless been obvious to the skilled artisan to arrive at the claimed composition as Pavinatto clearly discloses such composition which may contain each of the recited components within their ranges.  Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103, In re Wertheim 191 USPQ 90 (CCPA 1976); ); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05, I and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges it is not inventive to discover the optimum or workable ranges” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).
Claims 11, 13, 15, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Iskandar et al. (Mater. Res. Express 6 (2019) 025514, pages 1-10).
Iskandar discloses polyvinylpyrrolidone sulfur/reduced graphene oxide (S/rGO@PVP) composite, which is produced by chemical reduction of graphene oxide (GO) in the presence of Poly(vinylpyrrolidone) (PVP) and L-ascorbic acid (AA) (page 2, Experimental procedure).  Iskandar also discloses that the S/rGO was mixed with PVP in a ratio of up to 70wt% and L-ascorbic acid in 0.64M is used for reducing the graphene oxide.  In the event that the disclosure of Iskandar is insufficient to anticipate the claims, it would have nonetheless been obvious to the skilled artisan to arrive at the claimed composition as Iskandar discloses such composition which may contain each of the recited components and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges it is not inventive to discover the optimum or workable ranges” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).
Claims 11, 13, 15, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Journal of Macromolecular Science Part B: Physics, 54: 481–491, 2015).
Chen discloses poly(vinyl pyrrolidone) (PVP)/reduced graphene oxide (RGO) composites, which were synthesized by reducing graphene oxide in the PVP solution using reducing agent hydrazine. Chen discloses that the composites are produced by dissolving PVP powder (10 g) in distilled water (200 mL) to form a 5% solution and then, 20 mL PVP solution was added to 66.7, 133.3, 400, or 666.7 mL GO dispersion.  Chen also discloses that weight contents of GO in the composite were controlled to be 0.05, 0.1, 0.3, and 0.5 wt%.  (See pages 482-483, Experimental).  Chen does not disclose the weight content of the reducing agent hydrazine, however, a person skilled in the art would have been able to determine the amount of hydrazine needed to reduce the GO by routine experimentation.  It would have been obvious to the skilled artisan to arrive at the claimed composition based on Chen’s disclosure through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges it is not inventive to discover the optimum or workable ranges” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).
Claims 11, 13, 15, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (J Mater Sci (2011) 46:1316–1321).
Yoon discloses a solution of graphene/PVP, which is produced by the following method: 100 mg of PVP was simply mixed with aqueous GO solution (2 mg in 15 mL of deionized water). To reduce GO into chemically reduced graphene, hydrazine monohydrate (30% aqueous solution, 4 drops) was added into the mixture and temperature was maintained at 80oC for 24 h. The GO solution with initially bright brown color is getting darker in the progress of reduction to graphene solution. (page 1318, Experimental procedure). The concentration of the graphene, PVP and hydrazine are overlapping the claimed concentrations.  Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103, See In re Wertheim 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." See Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, and MPEP 2144.05, I.  
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).

Claims 11, 13, 15, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (J. Phys. Chem. B 2013, 117, 5606−5613).
Wang discloses a solution of graphene/PVP (PVP wrapped RGO), which is produced by the following method: 2 g of 2.25 wt % GO water solution was diluted with DI water into 150 mL, followed by the addition of 0.7 g of PVP (MW = 8000) and stirring for over 12 h at room temperature. After that, 60 μL of N2H4 (64−65%) and 0.7 mL of NH4OH were added and vigorously stirred for 3 min. The mixture then was transferred to the oil bath and stirred at 95 °C for 2 h. The black color dispersion was centrifuged at 12 000 rpm for 40 min three times and dissolved in DI water; the final concentration is about 6.22 mg/mL (page 1318, Experimental procedure). The concentration of the graphene, PVP and hydrazine are overlapping the claimed concentrations. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103, See In re Wertheim 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." See Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, and MPEP 2144.05, I.  
The recitation of "an agent for the restoration of lead-acid batteries" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 1.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)50, 152, 88 USPQ 478,481 (CCPA 1951 ).

Response to Arguments
Applicant’s arguments filed 8/19/2022 have been fully considered but they are not persuasive.

Applicant’s arguments rely on language solely recited in preamble recitations in claim 11.  When reading the preamble in the context of the entire claim, the recitation “for the restoration of lead-acid batteries” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations (no lead-acid batteries structures are recited).  Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
The Declaration filed 8/19/2022 is insufficient to overcome the rejection of claims 11, 13, 15, 17, and 22 based upon Pavinatto, Iskandar, and Chen. The Declaration should be demonstrated with factual evidence data comparing the instant invention with the closest prior art of record (Pavinatto, Iskandar, and Chen). It is well settled that an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). See MPEP 716.02(e).  “[T]he grant of a patent on a composition cannot be predicated on a new use of that composition…. As a matter of claim drafting, therefore, the discoverer of a new use must protect his discovery by means of process or method claims and not product claims.” In re Hack (CCPA 1957). The rebuttal evidence shows in the Declaration is also not commensurate in scope with the claimed invention because the features upon which applicant relies (the agent must be dispersed and stable in an electrolyte solution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As described above, the claimed and prior art products are identical or substantially identical in composition (contain graphene and non-ionic dispersing agent polyvinylpyrrolidone), and prior art compositions are also stable in aqueous dispersions (Chen, page 482; Iskandar, page 9; and  Pavinatto, page 458), a person having an ordinary skill in the art would reasonably expect the composition of Pavinatto, Iskandar, and Chen to be dispersible and stable when used in the electrolytes of lead-acid batteries. "Products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  
Claims 11, 13, 15, 17, and 22 remain unpatentable for the reasons of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

9/8/2022